DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed May 17, 2021 with respect to the current set of claims have been fully considered and are persuasive.  The previous prior art rejection of Claims 1-22 have been withdrawn due to their cancellation.  Responding to the remarks on pages 4-6 of the Remarks section as indicated by the page number at the top left corner of each page, the previous claim objections and 112 rejections to independent Claim 23 have been withdrawn due to the amendments made to the current set of claims for Claim 23. 
The Examiner notes upon further review that issues appear to remain with the Drawings submitted, so a second Non-Final Rejection has been made to highlight those issues.  Several new 112 rejections have been made upon further review as well.  The Examiner still indicates that Claim 23 contains allowable subject matter for the reasons put forth below.
Drawings
The drawings are objected to because: 
the Examiner notes that corrected drawings were submitted April 13, 2018 in response to a Notice to File Corrected Application Papers mailed February 15, 2018.  This notice highlighted Figures 2, 3, 5, 6, 7, 9 & 14 as needing replacement.  It also indicated that the drawings must be made on paper that has a white background, and that drawings on graph paper or lined paper are not acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excessive pressure" in Claim 23 is a relative term which renders the claim indefinite.  The term "excessive pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would constitute “excessive pressure” versus “normal pressure” in terms of measurement values.  The Examiner suggests removing the phrase “without putting excessive pressure on the valve stem” altogether.
Claim 23 recites the limitation “filtered water” on line 45.  The Examiner notes that there is already a recitation of “filtered water” in the claim, making it unclear if this is the same limitation or not.  Examiner suggests inserting the word “the” or “said” before “filtered water” if they are the same limitation.
Claim 23 recites the limitation “unfiltered water” on line 47.  The Examiner notes that there is already a recitation of “unfiltered water” in the claim, making it unclear if this is the same limitation or not.  Examiner suggests inserting the word “the” or “said” before “unfiltered water” if they are the same limitation.
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: after further searching and consideration of the prior art in the relevant fields of endeavor, the Examiner has determined the claim limitations in Claim 23 including “a top end of the upper exterior portion includes a plurality of projections to assist with welding the upper housing with the lower housing”, “a blocking structure is disposed within the opening to provide additional stability to the lower housing, the blocking structure extends from a first side of the opening to a second side of the opening, the blocking structure forms an “X” shape, the blocking structure acts as a flow straightener”, “the two latch arms are longer than the valve stem” and more have distinguished the claimed invention over the closest prior art which includes Lang, (US 4,770,768), Heiligman, (US 5,017,286), and Chau, (US 6,797,156), and no obvious modifications are apparent for these limitations using these references.   
Thus, the Examiner indicates that Claim 23 is allowable once the above Drawings objections and 112(b) rejections are corrected above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.